Citation Nr: 1453357	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-37 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for thoracic spine arthritis (a back disorder).

2.  Entitlement to service connection for the thoracic spine disorder, including as secondary to service-connected bilateral knee and ankle disabilities.

3.  Entitlement to a disability rating higher than 10 percent for left ankle arthritis.

4.  Entitlement to a disability rating higher than 10 percent for right ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from April 1988 to April 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The claims for higher ratings for the left and right ankle arthritis require further development before being decided on appeal, including especially a VA compensation examination reassessing the severity of these service-connected disabilities, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) since the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and reopening, then granting, the claim of entitlement to service connection for thoracic spine arthritis.



FINDINGS OF FACT

1.  A February 2004 rating decision previously considered and denied a prior petition to reopen the claim of entitlement to service connection for arthritis of the thoracic spine (which was then and earlier, in an August 1997 rating decision, being claimed as back pain due to an undiagnosed illness).

2.  The Veteran did not appeal either that initial August 1997 rating decision first considering and denying this claim or subsequent February 2004 rating decision denying his petition to reopen this claim.

3.  Additional evidence since received, however, including particularly a January 2014 statement from his spine specialist, X. C., M.D., by itself, or in conjunction with previously-considered evidence, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.

4.  When considering this additional medical evidence, it is as likely as not the arthritis affecting the thoracic segment of the Veteran's spine is proximately due to, the result of, or aggravated by his need to compensate for the functional impairment attributable to his service-connected bilateral (left and right) knee disability.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying a prior petition to reopen this claim of entitlement to service connection for a back disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 


3.  Resolving all reasonable doubt in the Veteran's favor, his thoracic spine arthritis is secondary to a service-connected disability - namely, his bilateral knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the information or evidence needed to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he must provide, and must assist him by making reasonable efforts to get the evidence needed - including, when necessary, by having him examined for a medical opinion unless there is no reasonable possibility the assistance would help to substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Ideally, this notice should be provided before initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  And when the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) proof the Veteran has the claimed disability, (3) show a relationship or correlation between the disability and his service, but also address the "downstream" (4) disability rating and (5) effective date in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A recent precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent v. Nicholson, 20 Vet. App. 1 (2006), is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, OGC looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).


None of this is of real consequence here, however, since, in the decision below, the Board is not only reopening but also fully granting the Veteran's claim for service connection for a back disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to him has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  See also 38 C.F.R. § 20.1102 and Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).

Law and Analysis

Direct service connection is granted for disability directly resulting from personal injury sustained or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

This additional presumption of service connection for VA-defined chronic diseases, which includes arthritis, applies if the disease manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But in this latter circumstance compensation is only payable for the extent of disability over and beyond that existing prior to the aggravation.

Ultimately, though, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, however, the Board sees the Veteran's claim for service connection for a back disorder was initially considered and denied on its merits in an August 1997 rating decision, which he did not appeal.  A petition to reopen this claim also subsequently was denied in a February 2004 rating decision, and he again did not appeal, though in both instances appropriately notified of the decisions and of his procedural and appellate rights.  Consequently, those prior decisions are final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In December 2007, the Veteran filed another petition to reopen this claim, which the RO denied in the July 2008 rating decision that precipitated this appeal.  The Board has a jurisdictional responsibility to consider whether it is appropriate to reopen this claim, regardless of how the RO ruled on this question, because this initial determination affects the Board's ability to readjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


In order to reopen a claim that has been denied by a final and binding decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen, as here, filed after August 29, 2001, new and material evidence means evidence not previously submitted to agency decisionmakers that relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously-disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, so irrespective of whether the prior denial was on the actual underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether there is this required new and material evidence, the credibility of the newly-submitted evidence is presumed unless it is inherently incredible or beyond the competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the more recent February 2004 rating decision denying the prior petition to reopen this claim, the RO found that the evidence since the earlier August 1997 rating decision was not new and material, primarily because it still failed to establish that a back disorder was caused or aggravated by the Veteran's service.  The evidence of record at that time included his service treatment records (STRs) and post-service VA and private treatment records.

Those earlier decisions included considering the claim as for back pain owing to undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  In his current bid to reopen this claim, however, indeed, as he attested to during his April 2014 Travel Board hearing, the Veteran is additionally maintaining that his back disorder is secondary to his already service-connected bilateral knee and ankle disabilities.  So he has raised this additional theory of entitlement, but this does not equate to a new claim or obviate the need for there to be new and material evidence since the 

prior, final and binding, determination in February 2004.  The Court has held that reliance upon a new etiological theory is insufficient to transform a previously denied claim into a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.

The evidence added to the claims file since the February 2004 rating decision includes private medical records, VA medical records, February 2005 and April 2008 VA examination reports, a June 2007 private medical opinion, also a January 2014 private medical opinion, and the Veteran's written and oral testimony, including during his April 2014 Travel Board hearing.  The Board has reviewed this evidence and finds that it is both new and material to this claim, therefore sufficient to reopen it.  The majority of this evidence is certainly new, in that it was not previously of record so not previously considered.  And as concerning its materiality, some of this additional evidence is that, as well, particularly the private physician's opinions in June 2007 and January 2014 together indicating the Veteran's service-connected bilateral knee disability is accompanied by back pain that is probably more mechanic in nature as he ambulates with a moderate-to-severe limp.  The January 2014 opinion indicates this spine specialist seems to think that, because of the Veteran's bilateral knee replacements, his thoracic spine has had to compensate and adjust causing pain.  Therefore, these private opinions relate to an unestablished fact necessary to substantiate this claim since they provide the required attribution of the thoracic spine disability to the Veteran's service, albeit secondarily by way of his service-connected bilateral knee disability.  This claim therefore must be reopened and readjudicated on its underlying merits.  The Court has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).


In reconsidering this claim on its underlying merits, the question remains whether the Veteran's back disorder was directly or presumptively incurred during his active military service or otherwise caused or aggravated by his service, including as mentioned his service-connected disability.  His STRs are generally unremarkable for complaints or treatment of back pain.  However, in a January 1992 medical history report prior to separation, he listed recurrent back pain as a particularly noteworthy medical issue.  A May 1992 VA examination report indicated he reported having cramps in his back.  Conversely, in a November 1992 National Guard enlistment medical history report, he denied experiencing recurrent back pain.  During his later April 1995 VA examination, he recounted that, in 1991, after returning from Operation Desert Storm, his thoracic spine starting hurting.  The examiner noted tenderness on examination, and the diagnosis was thoracolumbar thoracic spine strain, mild in severity.  The examiner surmised the Veteran either had over use syndrome with several areas of tendonitis and strains or an arthralgia secondary to some type of undetermined environmental exposure while in the Persian Gulf War.  Private and VA progress notes indicate ongoing treatment for back pain. 

There is no disputing the Veteran has a current back disorder, so even now, diagnosed as degenerative disc disease (DDD) of his thoracic spine, as found by the VA examiner in April 2008.  There is additional suggestion of degenerative joint disease (DJD), i.e., arthritis, of this segment.  Although the April 2008 VA examiner opined that the Veteran's back disorder was not related to his service-connected knee and ankle disabilities, Disability Benefit Questionnaires (DBQs) dated in January 2014 indicate the Veteran's back disorder began in 1991, while he was still in service, and progressed due to compensation for his knee and ankle disabilities.  Therefore, there is at least an approximate balance of positive and negative evidence regarding the critical causation issue at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current back disorder was directly incurred during his service (meaning incepted during his service) or alternatively is secondary to his already service-connected bilateral knee and ankle disabilities.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In either scenario, service connection is warranted 

when resolving all reasonable doubt in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (an" absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

There is just one final point also worth mentioning.  During his hearing the Veteran alleged that the arthritis is affecting his "whole back" - meaning all segments of his spine (cervical, thoracic and lumbar (thoracolumbar)).  But just as in the case of his thoracic spine arthritis, the February 2004 RO rating decision denied service connection for a cervical spine condition.  Consequently, since he also did not appeal that decision denying this other claim, there has to be new and material evidence concerning it, as well, to reopen it and warrant further consideration of it on its underlying merits.  The evidence that has been cited as reason for reopening, and granting, his claim for the thoracic spine impairment did not additionally mention the adjacent cervical segment.  So if the Veteran is indeed trying to reopen this other claim, also, he first has to provide the required new and material evidence, just as he did concerning this thoracic spine claim.


ORDER

The petition to reopen the claim for service connection for a thoracic spine disorder is granted, as is service connection for this disorder.


REMAND

The remaining claims for higher ratings for the left and right ankle arthritis require further development before being decided on appeal - especially another VA compensation examination reassessing the severity of these service-connected disabilities.  The Veteran most recently had a VA joints examination for these disabilities in May 2010, so some 41/2 years ago, and during his April 2014 hearing he testified they since have worsened considerably, as evidenced by his increasing pain and swelling.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left and right ankle disabilities.  Obtain all additional records he identifies as potentially relevant.

2.  Upon receipt of all additional records, schedule the Veteran for another VA joints examination to reassess the severity of his service-connected left and right ankle disabilities.  Prior to the examination, the claims folder, including a complete copy of this decision and remand, must be made available to the examiner for review of the pertinent history of these disabilities.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all necessary diagnostic testing and evaluation should be performed to address all applicable rating criteria.

3.  Then readjudicate these remaining claims for higher ratings for the left and right ankle disabilities in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


